Case 1:18-cv-02412-RBJ-NRN Document 10-2 Filed 11/05/18 USDC Colorado Page 1 of 7

                           
                                                                                                       EXHIBIT
                      1       THORPE SHWER, P.C.                                                            B
                              William L. Thorpe (No. 005641)
                      2       André H. Merrett (No. 020889)
                              Kristin Paiva (No. 026338)
                      3       Nicole M. Stewart (No. 032500)
                              3200 North Central Avenue, Suite 1560
                      4       Phoenix, Arizona 85012-2441
                              Telephone: (602) 682-6100
                      5       Email: docket@thorpeshwer.com
                              Email: wthorpe@thorpeshwer.com
                      6       Email: amerrett@thorpeshwer.com
                              Email: kpaiva@thorpeshwer.com
                      7       Email: nstewart@thorpeshwer.com
                      8
                              Attorneys for Petitioner
                      9
                     10
                     11
THORPE SHWER, P.C.




                     12
                     13                        IN THE UNITED STATES DISTRICT COURT
                     14                             FOR THE DISTRICT OF ARIZONA
                     15       O.P.E.N. AMERICA, INC., d/b/a               NO.
                              OPENWORKS,
                     16
                                                  Petitioner,
                     17                                                   PETITION TO COMPEL
                              v.                                          ARBITRATION PURSUANT TO 9
                     18                                                   U.S.C. § 4
                              RUTH, LLC, a Colorado limited
                     19       liability company; and RUTH MARK,
                              an individual,
                     20
                                                  Respondents.
                     21
                     22
                     23
                     24             Petitioner O.P.E.N. America, Inc., d/b/a OpenWorks (“OpenWorks”), by and
                     25   through undersigned counsel, brings this Petition pursuant to § 4 of the Federal Arbitration
                     26   Act, 9 U.S.C. § 1 et seq. (the “FAA”), to compel the arbitration of all claims of Respondents
                     27   Ruth, LLC (the “Company”) and/or Ruth Mark (“Ms. Mark”) in accordance with the
                     28

                          8909621
Case 1:18-cv-02412-RBJ-NRN Document 10-2 Filed 11/05/18 USDC Colorado Page 2 of 7

                           

                      1
                          arbitration provision in Respondents’ OpenWorks Janitorial Franchise Agreement (the
                      2
                          “Agreement”). In support of this Petition, OpenWorks states and alleges as follows:
                      3
                                 1.     OpenWorks is an Arizona corporation with its principal place of business
                      4
                          located in Phoenix, Arizona. Declaration of Katrina Hughes (the “Hughes Declaration”),
                      5
                          attached hereto as Exhibit A at ¶4.
                      6
                                 2.     Ms. Mark is an individual who resides in the State of Colorado.
                      7
                                 3.     The Company is a Colorado limited liability company with its principal place
                      8
                          of business located in Denver, Colorado.
                      9
                                 4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331
                     10
                          because the claims underlying this petition arise under the Constitution, laws, or treaties of
                     11
                          the United States, and this Court would have jurisdiction in a civil action of the subject
THORPE SHWER, P.C.




                     12
                          matter of this suit even if no written agreement for arbitration existed between the parties.
                     13
                                 5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(3) because
                     14
                          there is no other district in which this action may otherwise be brought, and Respondents
                     15
                          are subject to the Court’s personal jurisdiction with respect to this action. Finally, venue
                     16
                          is proper in this Court because the written arbitration agreement at issue herein provides
                     17
                          for binding arbitration in Phoenix, Arizona.
                     18
                                 6.     OpenWorks’s business is to license the OpenWorks name, trademark, and
                     19
                          standardized business operations to independent franchisees in exchange for a franchise
                     20
                          fee. Hughes Declaration at ¶ 4.
                     21
                                 7.     OpenWorks does not own or operate any of the OpenWorks branded
                     22
                          commercial janitorial business. Nor does OpenWorks control the day-to-day operations of
                     23
                          any of its franchisees. Id.
                     24
                                 8.     OpenWorks’s independent franchisees own and operate each OpenWorks
                     25
                          franchised janitorial services business that offers commercial janitorial services to
                     26
                          OpenWorks’s clients. Id.
                     27
                                 9.     OpenWorks enters into janitorial service contracts with commercial clients.
                     28

                                                                         2
Case 1:18-cv-02412-RBJ-NRN Document 10-2 Filed 11/05/18 USDC Colorado Page 3 of 7

                           

                      1
                          These accounts may then be packaged with other similar contracts to culminate at one of
                      2
                          seven (7) levels of a gross monthly dollar amount (the “initial monthly account volume”)
                      3
                          and assigned to OpenWorks franchisees. Id. at ¶ 5.
                      4
                                10.     OpenWorks bills each client on a monthly basis and, after deducting fees and
                      5
                          charges owed by a franchisee to OpenWorks under the franchise agreement, remits to the
                      6
                          franchise the balance of the gross monthly dollar amount for the franchise package
                      7
                          purchased. Id.
                      8
                                11.     Ms. Ruth entered into the Agreement on September 12, 2016. A true and
                      9
                          correct copy of the Agreement is attached to the Hughes Declaration as Exhibit 1.
                     10
                                12.     As an OpenWorks franchisee, Ms. Ruth was allowed to independently own
                     11
                          and operate an OpenWorks franchised commercial janitorial services business.
THORPE SHWER, P.C.




                     12
                                13.     OpenWorks does not own or operate and has never owned or operated
                     13
                          Respondents’ commercial janitorial services business nor has it ever controlled
                     14
                          Respondents’ day-to-day operations.
                     15
                                14.     OpenWorks has never hired, employed or supervised Ms. Ruth or the
                     16
                          Company or any of their employees.
                     17
                                15.     Before becoming an OpenWorks franchisee, Ms. Ruth received
                     18
                          OpenWorks’s Uniform Franchise Disclosure Document (the “FDD”). A true and correct
                     19
                          copy of the FDD is attached to the Hughes Declaration as Exhibit 2.
                     20
                                16.     At the very beginning of the FDD it advised Ms. Ruth conspicuously, and
                     21
                          in capital letters, that the Agreement requires the arbitration of disputes between
                     22
                          OpenWorks and its franchisees in Arizona:
                     23
                     24                 Please consider the following RISK FACTORS before you buy this
                                        franchise:
                     25
                                      THE FRANCHISE AGREEMENT REQUIRES YOU TO RESOLVE
                     26               DISPUTES WITH US BY ARBITRATION ONLY IN ARIZONA.
                     27               OUT-OF-STATE ARBITRATION MAY FORCE YOU TO ACCEPT A
                                      LESS FAVORABLE SETTLEMENT FOR DISPUTES. IT MAY ALSO
                     28

                                                                      3
Case 1:18-cv-02412-RBJ-NRN Document 10-2 Filed 11/05/18 USDC Colorado Page 4 of 7

                           

                      1                    COST YOU MORE TO ARBITRATE WITH US IN ARIZONA THAN
                                           IN YOUR OWN STATE . . .
                      2
                      3   See Hughes Declaration, Exhibit 2 at p. ii.
                      4              17.      When Ms. Ruth executed the Agreement, she agreed, among other things, to
                      5   arbitrate any dispute or claim arising out of or connected with the Agreement. In this
                      6   regard, the Agreement provided clearly and expressly:
                      7
                                            11.8      Arbitration. Any dispute or claim (a “Claim”) arising out of or
                      8                     in connection with this Agreement shall be resolved by arbitration . . .
                      9                     The arbitration shall be held where our principal place of business is
                                            located, currently the City of Phoenix, Arizona, governed by the United
                     10                     States Arbitration Act, 9 U.S.C. § 1-16, and conducted by one or more
                                            independent arbitrators who are experienced in franchise matters and
                     11                     have no past or present with either party . . . Any Claims shall be decided
THORPE SHWER, P.C.




                     12                     on an individual and not a class-wide basis.1

                     13              18.      Ms. Ruth agreed to arbitrate any “Claim” arising out of or in connection with
                     14   the Agreement.
                     15
                                     19.      On January 18, 2017, Ms. Ruth executed an Assignment of All Franchise
                     16
                          Right of Individual(s) to their Entity, pursuant to which she assigned all of her right, title,
                     17
                          and interest as an OpenWorks franchisee under the Agreement to the Company (the
                     18
                          “Assignment”). A true and correct copy of the Assignment is attached to the Hughes
                     19   Declaration as Exhibit 3.
                     20
                                      20.      Ms. Ruth remained fully obligated under the Agreement after the
                     21
                          Assignment. See Hughes Declaration, Exhibit 3 at ¶ 4.
                     22
                     23               21.     On September 20, 2018, Ms. Ruth filed a Complaint against OpenWorks in
                     24   the United States District Court for the District of Colorado (the “Complaint”). A true and
                     25   correct copy of the Complaint is attached hereto as Exhibit B.

                     26
                     27
                     28   1
                              Section 11.8 of the Agreement is hereinafter referred to as the “Arbitration Provision.”

                                                                                      4
Case 1:18-cv-02412-RBJ-NRN Document 10-2 Filed 11/05/18 USDC Colorado Page 5 of 7

                           

                      1          22.      The Complaint alleges, among other things, that OpenWorks misclassified
                      2   Ms. Ruth as an independent franchisee instead of as an employee (¶¶ 36, 100); that Ms.
                      3   Ruth was an employee of OpenWorks and, therefore, was engaged in interstate commerce
                      4   (¶102); and that OpenWorks was required to pay Ms. Ruth minimum wage and overtime

                      5   pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”) and failed

                      6   to do so (¶ 103).

                      7          23.     The Complaint also alleges that OpenWorks fraudulently induced her to
                      8   enter into the Agreement (¶¶ 3, 60-65, 111-112, 115-118); that OpenWorks made negligent
                      9   misrepresentations to Ms. Ruth in connection with her becoming an OpenWorks franchisee
                     10   (¶¶ 120 – 121); and that OpenWorks breached the covenant of good faith and fair dealing
                     11   implied in every contract under Arizona law (¶¶ 124-125).
THORPE SHWER, P.C.




                     12
                                 24.     The claims asserted in the Complaint arise out of or in connection with the
                     13
                          Agreement.
                     14
                     15          25.      Respondents are required to arbitrate the claims asserted in the Complaint in
                          Phoenix, Arizona.
                     16
                     17                                                    COUNT I
                     18                       (Order Compelling Arbitration Pursuant to 9 U.S.C. § 4)
                     19
                                 26.      OpenWorks incorporates the previous allegations in the previous paragraphs
                     20
                          of this Petition as if fully set forth herein.
                     21
                     22          27.     The Agreement is a valid and enforceable contract.

                     23          28.     Ms. Ruth voluntarily agreed to the terms of the Agreement, including the
                     24   Arbitration Provision.
                     25
                                 29.     The Company assumed and agreed to be bound by and perform all
                     26
                          obligations of Ms. Ruth under the Agreement, including the Arbitration Provision.
                     27
                     28

                                                                           5
Case 1:18-cv-02412-RBJ-NRN Document 10-2 Filed 11/05/18 USDC Colorado Page 6 of 7

                           

                      1            30.   All of the claims asserted by Ms. Ruth in the Complaint arise out of and/or
                      2   are in connection with the Agreement and, therefore, must be decided by mandatory
                      3   arbitration.
                      4
                                   31.   Ms. Ruth filed the Complaint in contravention of the Arbitration Provision.
                      5
                      6            32.   Pursuant to 9 U.S.C. § 4, this Court may compel Respondents to arbitrate all

                      7   claims asserted in the Complaint.

                      8                                       PRAYER FOR RELIEF
                      9
                                   WHEREFORE, OpenWorks prays for judgment against Respondents as follows:
                     10
                     11                  A. That pursuant to 9 U.S.C. § 4, Respondents are compelled to arbitrate all
THORPE SHWER, P.C.




                     12                      claims in the Complaint and any other claims that arise out of or in
                     13                      connection with the Agreement in accordance with the Arbitration
                     14                      Provision; and

                     15
                                         B. For such other and further relief as the Court deems just and proper.
                     16
                     17       DATED this 5th day of November, 2018.
                     18
                     19                                                THORPE SHWER, P.C.
                     20
                                                                       By /s/ William L. Thorpe
                     21                                                   William L. Thorpe
                                                                          André H. Merrett
                     22                                                   Kristin Paiva
                                                                          Nicole M. Stewart
                     23
                                                                           Attorneys for Petitioner
                     24
                     25
                     26
                     27
                     28

                                                                       6
Case 1:18-cv-02412-RBJ-NRN Document 10-2 Filed 11/05/18 USDC Colorado Page 7 of 7

                           

                      1                                CERTIFICATE OF SERVICE
                      2         I hereby certify that on November 5, 2018, I electronically transmitted the attached

                      3   document to the Clerk’s office using the CM/ECF System for filing and transmittal of a

                      4   Notice of Electronic Filing to all CM/ECF registrants.

                      5         I further certify that on November 5, 2018, I served by U.S. Mail, the attached

                      6   document to the following:

                      7   David H. Seligman
                          Alexander N. Hood
                      8   Towards Justice
                          1410 High Street, Suite 300
                      9   Denver, Colorado 80218
                          Attorneys for Respondents
                     10
                                                                          /s/ Rebecca Camelio
                     11
THORPE SHWER, P.C.




                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                      7
